Citation Nr: 1803496	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis of the spine and lumbar spondylosis.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A hearing was scheduled in May 2015. In May 2015, the Veteran requested that the hearing be cancelled. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

A March 2017 rating decision granted service connection for an unspecified depressive disorder (previously claimed as a nervous condition and claimed as a psychiatric condition) and entitlement to service connection for a patellofemoral pain syndrome (previously rated as a right knee strain and claimed as a right knee disability). Because the Veteran was granted the benefit he sought in regard to these claims, the claims are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

A Supplemental Statement of the Case (SSOC) was issued by the RO in September 2017. 


FINDING OF FACT

A low back disability, to include degenerative arthritis of the spine and lumbar spondylosis, is not shown to have had its onset in service, arthritis was not manifested to a compensable degree within one year of service discharge, and is not otherwise related to service.


CONCLUSION OF LAW

A low back disability, to include degenerative arthritis of the spine and lumbar spondylosis, was not incurred in or aggravated by service and arthritis is not presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran was diagnosed with degenerative arthritis of the spine and lumbar spondylosis at a July 2016 VA examination, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, the Veteran's service treatment records (STRs) do not indicate any treatment for back pain or any other back disability while in service. Additionally, the Veteran's exit examination in June 1970 shows that clinical evaluation of the spine and other musculoskeletal systems was normal.  In the corresponding Report of Medical History, the Veteran specifically denied ever having or having then "recurrent back pain."  Further, the Veteran submitted claims for service connection in May 1971, which did not include a low back disability.  He underwent a VA examination in August 1971, and the examiner wrote "No abnormal findings" as to the musculoskeletal system. 

The Veteran contends that he has been experiencing pain in his back since he was discharged from service as a result of his time as a paratrooper. The Board is willing to concede he made jumps as a paratrooper but does not find that there is evidence of a disease or injury in service as the contemporaneous evidence does not support this allegation in that the Veteran denied recurrent back pain at his exit examination, despite noting other physical and mental abnormalities. Additionally, a physical examination within one year following service discharge showed a normal musculoskeletal system.  The evidence of record does not include reports of low back pain until 2010, approximately 40 years after discharge from service. This evidence tends to establish that the low back disability had its onset many years after service.

At a VA examination in July 2016, the VA examiner, after a review of the Veteran's claims file and examining the current nature of the Veteran's disability, opined that the Veteran's current back pain is more likely related to lumbar spondylosis, which is the result of the aging process, than any trauma in service as the Veteran's STRs did not indicate any traumatic incident to the Veteran's lower back while in service and the Veteran's claims file did not indicate consistent complaints of back pain until nearly 40 years after discharge from service.

The Board acknowledges the private medical opinion submitted by the Veteran in May 2011, in which the examiner opined that the Veteran's knee and back disabilities were more likely than not related to the Veteran's service, as a paratrooper as this would involve multiple jumps and incorrect falls causing bad posture and a loss of correct spinal alignment. However, the Board finds the VA examination more probative as the private medical opinion appears to be based on the Veteran's self-reported history without a review of the Veteran's STRs, which indicate no treatment for or complaints of back pain. Additionally, the private medical examiner provided one opinion, despite evaluating the Veteran for a back and knee disability, and, as a result, it is unclear which symptoms or disabilities are being referenced in the provided opinion.  Finally, the private medical examiner's opinion was limited to a conclusion, without a supporting rationale, as to why the Veteran's back and knee disabilities were more likely related to his service as a paratrooper. As such, service connection cannot be granted as the Veteran does not meet the third and final requirement of service connection-a nexus between the in-service injury and the Veteran's current back disability.

The Board notes that degenerative arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

However, as noted above, the Veteran's separation examination did not include references to a continuing back disability or chronic back pain. Additionally, the claims file does not indicate complaints of continuous back pain or a low back disability until approximately 2010, which is 40 years after discharge from service. As the Veteran's current arthritis disability did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.



ORDER

Entitlement to service connection for a low back disability, to include degenerative arthritis of the spine and lumbar spondylosis, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


